Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16697542 filed on 11/27/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Allowable subject matter 
Claims 3-6, 9-11 (claims 9-11 pending resolution of 112(b) issue) are objected to as being dependent upon a rejected base claim (independent claim 1 and 8), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Strachan et al. (US 2011/0051310).
With respect to dependent claim 3, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the dielectric thin film includes a hafnium oxide (Hf02) having 20an orthorhombic crystal structure, and the phonon of the ferroelectric domain is included in an oxygen element of the hafnium oxide”.
With respect to dependent claim 4, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the 25dielectric thin film has an orthorhombic crystal structure corresponding to a Pbca space group”.
With respect to dependent claim 5, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the dielectric thin film includes a metal oxide having an 5orthorhombic crystal structure corresponding to a Pbca space group, the ferroelectric domain has a width corresponding to half of a unit cell of the metal oxide in the second axis, and 10the spacer has a width equal to the width of the ferroelectric domain”.
With respect to dependent claim 6, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the dielectric thin film includes a hafnium oxide (Hf02) having 15an orthorhombic crystal structure, and the ferroelectric domain has a width of 3A or less in the second axis”.
With respect to dependent claims 9-11, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the dielectric thin film includes: a first area having a first polarization value and including a plurality of unit cells; and a second area having a second polarization value 20and including a plurality of unit cells, the spacers of the unit cells included in the first area have the polarization lower than the polarization of the ferroelectric domain so that the polarization value of the first area has a first pulse value, and  25the spacers of the unit cells included in the second area have the polarization higher than the polarization of the ferroelectric domain so that the polarization value of the second area has a second pulse value”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 8 recites the limitation “A dielectric thin film, wherein spacers, which have fixed polarization with respect to an electric field applied from an outside, and ferroelectric domains, which have polarization controlled by the electric field applied 10from the outside, are alternately and repeatedly provided”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear form this recitation if the spacers and ferroelectric domains are part of the dielectric thin film or separate elements.
           For the purpose of the examination, spacers and ferroelectric domains are construed as part of the dielectric thin film.

           If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Strachan et al. (US 2011/0051310).
Regarding independent claim 1, Strachan et al. teach dielectric thin film comprising:
a plurality of ferroelectric domains including phonons (Fig. 3A, element 111, paragraph 0045-0049 discloses that mobile dopants such as phonons can be 
a plurality of spacers (Fig. 3A, element 112) configured to block elastic interaction between the phonons (The recitation “configured to block elastic interaction between the phonons” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The prior art reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Strachan et al. can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)),
wherein the ferroelectric domains and the spacers are alternately and repeatedly arranged along a second axis which 10is perpendicular to the first axis (Fig. 3A).
Regarding claim 2, Strachan et al. teach wherein the spacers include a domain wall having fixed polarization with respect to an electric field applied from an outside, and 15the displacement of the phonons of the ferroelectric domain is changed by hopping of the domain wall (the structure of the prior art is the same, accordingly the properties/intended use are assumed to be implied).
Regarding claim 7, Strachan et al. teach a memcapacitor (Fig. 3A, element 100) comprising:  20a dielectric thin film according to claim 1; an upper electrode (Fig. 3A, element 104) disposed on the dielectric thin film in the first axis; and a lower electrode (Fig. 3A, element 106) disposed under the dielectric thin film in the first axis, 25wherein 
Regarding independent claim 8, Strachan et al. teach dielectric thin film comprising:
wherein spacers (Fig. 3A, element 112), which have fixed polarization with respect to an electric field applied from an outside (The recitation “which have fixed polarization with respect to an electric field applied from an outside” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The prior art reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Strachan et al. can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)), and ferroelectric domains (Fig. 3A, element 111, paragraph 0045-0049 discloses that mobile dopants such as phonons can be distributed by a programming condition in mem capacitive matrix 102), which have polarization controlled by the electric field applied 10from the outside (The recitation “which have polarization controlled by the electric field applied 10from the outside” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)), are alternately and repeatedly provided, and one spacer and one ferroelectric domain constitute a unit cell (Fig. 3A).
Regarding claim 12, Strachan et al. teach wherein the dielectric thin film has multiple dielectric constants by 20controlling the polarization for each unit cell (This is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The prior art reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Strachan et al. can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)).
Regarding claim 13, Strachan et al. teach a memcapacitor (Fig. 3A, element 100) comprising: a first electrode (Fig. 3A, element 104); a second electrode (Fig. 3A, element 106); and 25a dielectric thin film according to claim 8, which is disposed between the first electrode and the second electrode, wherein the ferroelectric domains and the spacers in the dielectric thin film are alternately and laterally 5stacked between the first electrode and the second electrode (Fig. 3A).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813